Case 1:19-mc-00209-CFC Document 37 Filed 01/16/20 Page 1 of 6 PageID #: 1986




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


                                                )
  In re:                                        )
                                                )
 Application of Storag Etzel GmbH for an        )          Case No.: 19-mc-00209-CFC
 Order, Pursuant to 28 U.S.C. § 1782, to Obtain )
 Discovery for Use in a Foreign Proceeding      )
                                                           Redacted Document Filed January 16, 2020
                                                )
                                                           Sealed Document Filed January 9, 2020 (DI 34)
                                                )
                                                )
                                                )
 ________________                               )

                SUPPLEMENTAL DECLARATION IN SUPPORT OF THE APPLICATION

 Pursuant to 28 U.S.C. § 1746, I,                      declare:

           1.      I am a partner of the international law firm Freshfields Bruckhaus Deringer LLP

 ("Freshfields"). I am an attorney qualified in Germany (Rechtsanwalt), and I am admitted to the

 Bar in Frankfurt am Main in good standing. I also hold a Master of Laws Degree from the

 University of Miami.

           2.



           3.      I submit this Supplemental Declaration in support of Storag's Reply Brief in

 Further Support of Its Application pursuant to 28 U.S.C. § 1782 ("Section 1782") for discovery

 from Baker Hughes, a GE Company, LLC (the "Application").




                                                   1
Case 1:19-mc-00209-CFC Document 37 Filed 01/16/20 Page 2 of 6 PageID #: 1987




                     There Are No Rules Or Decisions
            That Prohibit Or Limit The Discovery Storag Seeks From Baker Hughes

       4.




       5.



       6.




       7.



                         Baker Hughes Misstates The Relevance Of
                      Storag's Discovery Requests

      8.




      9.




                                            2
Case 1:19-mc-00209-CFC Document 37 Filed 01/16/20 Page 3 of 6 PageID #: 1988




       10.




       11.




       12.



                Storag believes that Baker Hughes is in possession of documents -

                  - that would enable it to prove




                                            3
Case 1:19-mc-00209-CFC Document 37 Filed 01/16/20 Page 4 of 6 PageID #: 1989




                               Baker Hughes Misstates The Relevance Of
                  The                 Between Other Parties To Storag's Application
                                                                                                     1
            13.     I am not aware of any statement or court ruling in the                               that

     would affect Storag's need for the discovery requested for the                      Storag is not a

     party in the                 .




                             Discovery From Baker Hughes Is Needed For
                             Storag's Upcoming Briefs

            14.




            15.



                                                                                        The discovery

 sought by Storag in its Application is relevant for its brief as the discovery requests

                                              Storag expects that discovery will uncover documents

 1


                                                         Storag is not a party to this proceeding.

                                                    4
Case 1:19-mc-00209-CFC Document 37 Filed 01/16/20 Page 5 of 6 PageID #: 1990




 that show that key evidence was withheld from




         16.    Furthermore, Storag has not submitted its reply brief                    for which

 it will depend on the documents its Application seeks from Baker Hughes.




         17.    Accordingly, Baker Hughes' attempt to delay discovery by seeking to stay the

 1782 proceeding risks irrevocable prejudice to Storag because delaying discovery would prevent

 Storag from being able to fully argue its case (making use of documents held by Baker Hughes)

 in both its                                                              Storag cannot access the

 highly relevant documents held by Baker Hughes in the US without this Court's assistance as the

 Tribunal does not have subpoena power over Baker Hughes as a non-party to




 I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

 Executed January   j_, 2020, i:[;�lla.i..A:;/� Germany




                                                 5
Case 1:19-mc-00209-CFC Document 37 Filed 01/16/20 Page 6 of 6 PageID #: 1991



                                CERTIFICATE OF SERVICE
       I, Rebecca L. Butcher, Esquire hereby certify that on January 9, 2020, a true and correct

copy of the foregoing Supplemental Declaration in Support of the Application was caused to be

electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

such filing to the following counsel of record:

Anne Shea Gaza (No. 4093)
Robert M. Vrana (No. 5666)
Samantha G. Wilson (No. 5816)
YOUNG CONAWAY STARGATT & TAYLOR, LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
(302) 571-6600
agaza@ycst.com
rvrana@ycst.com
swilson@ycst.com

Attorneys for Respondent Baker Hughes, a GE Company, LLC

       I further certify that on January 9, 2020, I caused the foregoing document to be served via

electronic mail upon the above-listed counsel.


 Dated: January 9, 2020                  LANDIS RATH & COBB LLP


                                         Isl Rebecca L. Butcher
                                         Rebecca L. Butcher (No. 3816)
                                         Matthew R. Pierce (No. 5946)
                                         919 Market Street, Suite 1800
                                         Wilmington, DE 19801
                                         Telephone: (302) 467-4400
                                         Facsimile: (302) 467-4450
                                         Email: butcher@lrclaw.com
                                                 pierce@lrclaw.com

                                         Attorneys for Applicant Storag Etzel GmbH
